Atkinson, J.
1. The evidence was sufficient to require submission of the law of voluntary manslaughter, and the court erred in omitting to give in charge to the jury the provisions of the Penal Code, § 65.
2. As a reversal will result' from the ruling in the preceding note, no ruling will be made as to the refusal to grant a mistrial, or the sufficiency of the evidence to support the verdict.
3. Neither the solicitor-general who prosecuted the defendant in the trial court nor his successor was entitled to the prescribed fee for services in the Supreme Court, or a certificate of- service from the clerk of the Supreme Court. Rozier v. State, 177 Ga. 420.

Judgment reversed.


All the Justices concur, except Sill, J., absent for providential cause.

H. O. Cox, W. W. Larsen, W. W. Larsen Jr., and O. C. Crockett, for plaintiff in error.
M. J. Yeomans, attorney-general, Fred Kea and J. A. Merritt, solidtors-general, B. D. Murphy and J. T. Coree, assistant atlorneys-general, contra.